
	

113 S779 IS: Public Employee Pension Transparency Act
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 779
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Burr (for himself,
			 Mr. Coburn, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  reporting and disclosure by State and local public employee retirement pension
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Public Employee Pension Transparency
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Pursuant to
			 clauses 1 and 3 of section 8 of article I of the Constitution of the United
			 States, the Congress has the authority to condition the continuation of certain
			 specified Federal tax benefits upon State or local government employee pension
			 benefit plans on the provision of meaningful disclosure under section 4980J of
			 the Internal Revenue Code of 1986, as added by this Act.
			(2)State and local
			 government employee pension benefit plans have promised pension benefits to
			 approximately 20,000,000 Americans who are active employees of these entities.
			 An additional 7,000,000 retirees and their dependents currently receive
			 benefits from State or local government employee pension benefit plans. The
			 interests of participants in many of such plans are in the nature of property
			 rights under State law.
			(3)State and local
			 government employee pension benefit plans are substantially facilitated by the
			 favorable tax treatment of participants and beneficiaries, investment earnings,
			 and employee contributions with respect to such plans provided by the Federal
			 Government under the Internal Revenue Code of 1986.
			(4)The investment of
			 State or local government employee pension benefit plan assets, the
			 distribution of benefits under such plans, and other related financial
			 activities are facilitated through the use of instrumentalities of, and
			 substantially affect, interstate commerce. These activities, which are
			 interstate in nature and have a substantial impact on the national economy,
			 affect capital formation, regional growth and decline, the national markets for
			 insurance, and the markets for securities and the trading of securities of
			 State and local governments.
			(5)The financial
			 status of State or local government employee pension benefit plans also has a
			 direct impact on the national markets for insurance and trading of securities
			 of State and local governments.
			(6)State or local
			 government employee pension benefit plans additionally have a substantial
			 impact on interstate commerce as a consequence of the interstate movement of
			 participants.
			(7)State or local
			 government employee pension benefit plans are becoming a large financial burden
			 on certain State and local governments and have already resulted in tax
			 increases and the reduction of services.
			(8)In fact, a recent
			 study published in the Journal of Economic Perspectives found that the present
			 value of the already promised pension liabilities of the 50 States amount to
			 $5,170,000,000,000 and that these pension plans are unfunded by
			 $3,230,000,000,000. Another study determined that the total unfunded liability
			 for all municipal plans in the United States is $574,000,000,000.
			(9)Some economists
			 and observers have stated that the extent to which State or local government
			 employee pension benefit plans are underfunded is obscured by governmental
			 accounting rules and practices, particularly as they relate to the valuation of
			 plan assets and liabilities. This results in a misstatement of the value of
			 plan assets and an understatement of plan liabilities, a situation that poses a
			 significant threat to the soundness of State and local budgets.
			(10)There currently
			 is a lack of meaningful disclosure regarding the value of State or local
			 government employee pension benefit plan assets and liabilities. This lack of
			 meaningful disclosure poses a direct and serious threat to the financial
			 stability of such plans and their sponsoring governments, impairs the ability
			 of State and local government taxpayers and officials to understand the
			 financial obligations of their government, and reduces the likelihood that
			 State and local government processes will be effective in assuring the prudent
			 management of their plans. The status quo also constitutes a serious threat to
			 the future economic health of the Nation and places an undue burden upon State
			 and local government taxpayers, who will be called upon to fully fund existing,
			 and future, pension promises.
			(11)State or local
			 government employee pension benefit plans affect the national public interest
			 and meaningful disclosure of the value of their assets and liabilities is
			 necessary and desirable in order to adequately protect plan participants and
			 their beneficiaries and the general public. Meaningful disclosure would also
			 further efforts to provide for the general welfare and the free flow of
			 commerce.
			3.Reporting of
			 information with respect to State or local government employee pension benefit
			 plans treated as a tax exemption, etc., requirement for State and local
			 bonds
			(a)In
			 generalSubpart B of part IV of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					149A.Reporting with
				respect to State or local government employee pension benefit plans
						(a)In
				generalIn the case of a failure to satisfy any requirement of
				subsection (a) or (b) of section 4980J with respect to any plan maintained with
				respect to employees of one or more States or political subdivisions of one or
				more States, no specified Federal tax benefit shall be allowed or made with
				respect to any specified bond issued by any such State or political subdivision
				(or by any bonding authority acting on behalf, or for the benefit, of such
				State or political subdivision) during the noncompliance period.
						(b)Noncompliance
				periodFor purposes of this section, the term noncompliance
				period means, with respect to any State or political subdivision in
				connection with any failure described in subsection (a), the period beginning
				on the date that the Secretary notifies such State or political subdivision of
				such failure and ending on the date that such failure is cured (as determined
				by the Secretary).
						(c)Specified
				bondFor purposes of this section, the term specified
				bond means—
							(1)any State or local
				bond within the meaning of section 103,
							(2)any qualified tax
				credit bond within the meaning of section 54A, and
							(3)any build America
				bond within the meaning of section 54AA.
							(d)Specified
				federal tax benefitFor purposes of this section, the term
				specified Federal tax benefit means—
							(1)any exemption from
				gross income allowed under section 103 (relating to interest on State and local
				bonds),
							(2)any credit allowed
				under section 54A (relating to credit to holders of qualified tax credit
				bonds),
							(3)any credit allowed
				under section 54AA (relating to build America bonds), and
							(4)any credit or
				payment allowed or made under section 6431 (relating to credit for qualified
				bonds allowed to
				issuer).
							.
			(b)Reporting
			 requirementsChapter 43 of such Code is amended by adding at the
			 end the following new section:
				
					4980J.Failure of
				State or local government employee pension benefit plans to meet reporting
				requirements
						(a)Annual
				reportFor purposes of section 149A, the requirements of this
				subsection are as follows:
							(1)In
				generalThe plan sponsor of a State or local government employee
				pension benefit plan shall file with the Secretary, in such form and manner as
				shall be prescribed by the Secretary, a report for each plan year beginning on
				or after January 1, 2014, setting forth the following information with respect
				to the plan, as determined by the plan sponsor as of the end of such plan
				year:
								(A)A schedule of
				funding status, which shall include a statement as to the current liability of
				the plan, the amount of plan assets available to meet that liability, the
				amount of the net unfunded liability (if any), and the funding percentage of
				the plan.
								(B)A schedule of
				contributions by the plan sponsor for the plan year, indicating which are or
				are not taken into account under subparagraph (A).
								(C)Alternative
				projections which shall be specified in regulations of the Secretary for each
				of the next 60 plan years following the plan year of the cash flows associated
				with the current liability, together with a statement of the assumptions used
				in connection with such projections. The Secretary shall specify in such
				regulations the projection assumptions to be used as necessary to achieve
				comparability across plans.
								(D)A statement of the
				actuarial assumptions used for the plan year, including the rate of return on
				investment of plan assets and assumptions as to such other matters as the
				Secretary may prescribe by regulation.
								(E)A statement of the
				number of participants who are each of the following—
									(i)those who are
				retired or separated from service and are receiving benefits,
									(ii)those who are
				retired or separated and are entitled to future benefits, and
									(iii)those who are
				active under the plan.
									(F)A statement of the
				plan’s investment returns, including the rate of return, for the plan year and
				the 5 preceding plan years.
								(G)A statement of the
				degree to which, and manner in which, the plan sponsor expects to eliminate any
				unfunded current liability that may exist for the plan year and the extent to
				which the plan sponsor has followed the plan’s funding policy for each of the
				preceding 5 plan years. The Secretary shall prescribe by regulation the
				specific criteria to be used for meeting the requirements of this
				paragraph.
								(H)A statement of the
				amount of pension obligation bonds outstanding.
								(I)A statement of the
				current cost of the plan for the plan year.
								(2)Timing of
				reportThe plan sponsor of a State or local government employee
				pension benefit plan shall make the filing required under paragraph (1) for
				each plan year not later than 210 days after the end of such plan year (or
				within such time as may be required by regulations prescribed by the Secretary
				in order to reduce duplicative filing).
							(b)Additional
				reporting requirementsFor purposes of section 149A, the
				requirements of this subsection are as follows:
							(1)Supplementary
				reportsIn any case in which, in determining the information
				filed in the annual report for a plan year under subsection (a)—
								(A)the value of plan
				assets is determined using a standard other than fair market value, or
								(B)the interest rate
				or rates used to determine the value of liabilities or as the discount value
				for liabilities are not the interest rates described in paragraph (3), the plan
				sponsor shall include in the annual report filed for such plan year pursuant to
				subsection (a) the supplementary report for such plan year described in
				paragraph (2) of this subsection.
								(2)Use of
				prescribed valuation method and interest ratesA supplementary
				report for a plan year filed for a plan year pursuant to this subsection shall
				include the information specified as required in the annual report under
				subparagraphs (A), (F), (G) and (I) of subsection (a)(1), determined as of the
				end of such plan year by valuing plan assets at fair market value and by using
				the interest rates described in paragraph (3) to value liabilities and as the
				discount value for liabilities.
							(3)Interest rates
				based on U.S. Treasury obligation yield curve rate
								(A)In
				generalThe interest rates described in this subsection are, with
				respect to any day, the rates of interest which shall be determined by the
				Secretary for such day on the basis of the U.S. Treasury obligation yield curve
				for such day.
								(B)U.S. treasury
				obligation yield curveFor purposes of this subsection, the term
				U.S. Treasury obligation yield curve means, with respect to any
				day, a yield curve which shall be prescribed by the Secretary for such day on
				interest-bearing obligations of the United States.
								(c)Definitions and
				special rulesFor purposes of this section—
							(1)State or local
				government employee pension benefit planThe terms State or
				local government employee pension benefit plan and plan
				mean any plan, fund, or program, other than a defined contribution plan (within
				the meaning of section 414(i)), which was heretofore or is hereafter
				established or maintained, in whole or in part, by a State, a political
				subdivision of a State, or any agency or instrumentality of a State or
				political subdivision of a State, to the extent that by its express terms or as
				a result of surrounding circumstances such plan, fund, or program—
								(A)provides
				retirement income to employees, or
								(B)results in a
				deferral of income by employees for periods extending to the termination of
				covered employment or beyond, regardless of the method of calculating the
				contributions made to the plan, the method of calculating the benefits under
				the plan, or the method of distributing benefits from the plan.
								(2)Funding
				percentageThe term funding percentage for a plan
				year means the ratio (expressed as a percentage) which—
								(A)the value of plan
				assets as of the end of the plan year bears to
								(B)the current
				liability of the plan for the plan year.
								(3)Current
				liabilityThe term current liability of a plan for a
				plan year means the present value of all benefits accrued or earned under the
				plan as of the end of the plan year.
							(4)Present
				value
								(A)In
				generalThe present value of an accrued benefit shall be
				determined by discounting its future cash flows in accordance with subsection
				(b)(3). The present value of all benefits accrued for a participant shall be
				calculated as the sum of the present value of the accrued benefit for each exit
				event multiplied by the probability of the associated exit event.
								(B)Exit
				eventAn exit event occurs when the employment of a
				plan participant terminates. For each currently employed plan participant as of
				the measurement date, there are one or more potential future exit events. Each
				exit event is associated with a termination date, a cause of termination (e.g.,
				retirement, death, disability, quit, etc.), a contractual benefit, and a
				probability that the participant will exit employment via the particular
				event.
								(5)Accrued
				benefit
								(A)In
				generalAn accrued benefit is determined for each
				exit event as the projected benefit multiplied by service earned as of the
				measurement date divided by service projected to be earned by the event date.
				For participants retired or separated from service as of the measurement date,
				the accrued benefit equals the projected benefit.
								(B)Projected
				benefitAs of the measurement date, a projected
				benefit (consisting of future cash flows) is calculated for each
				possible exit event using service projected to be earned to the event date and
				salary as of the measurement date. Such projected benefit shall reflect any
				cost-of-living adjustments payable in the future based on the law in effect as
				of the measurement date.
								(6)Measurement
				dateThe term measurement date means the date as of
				which the value of the pension obligation is determined (sometimes referred to
				as the valuation date).
							(7)Current
				costThe term current cost of a plan for a plan year
				means the present value as of the end of the plan year of all benefits accrued
				or earned under the plan during the plan year.
							(8)Plan
				sponsorThe term plan sponsor means, in connection
				with a State or local government employee pension benefit plan, the State,
				political subdivision of a State, or agency or instrumentality of a State or a
				political subdivision of a State which establishes or maintains the
				plan.
							(9)Participant
								(A)In
				generalThe term participant means, in connection
				with a State or local government employee pension benefit plan, an
				individual—
									(i)who is an employee
				or former employee of a State, political subdivision of a State, or agency or
				instrumentality of a State or a political subdivision of a State which is the
				plan sponsor of such plan, and
									(ii)who is or may
				become eligible to receive a benefit of any type from such plan or whose
				beneficiaries may be eligible to receive any such benefit.
									(B)BeneficiaryThe
				term beneficiary means a person designated by a participant, or by
				the terms of the plan, who is or may become entitled to a benefit
				thereunder.
								(10)Plan
				yearThe term plan year means, in connection with a
				plan, the calendar or fiscal year on which the records of the plan are
				kept.
							(11)StateThe
				term State includes any State of the United States, the District
				of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				American Samoa, Guam, and the Commonwealth of the Northern Mariana
				Islands.
							(12)Fair market
				valueThe term fair market value has the meaning of
				such term under section 430(g)(3)(A) (without regard to section
				430(g)(3)(B)).
							(d)Model reporting
				statementThe Secretary shall develop model reporting statements
				for purposes of subsections (a) and (b). Plan sponsors of State or local
				government employee pension plans may elect, in such form and manner as shall
				be prescribed by the Secretary, to utilize the applicable model reporting
				statement for purposes of complying with requirements of such
				subsections.
						(e)Transparency of
				information filedThe Secretary shall create and maintain a
				public Web site, with searchable capabilities, for purposes of posting the
				information received by the Secretary pursuant to subsections (a) and (b). Any
				such information received by the Secretary (including any updates to such
				information received by the Secretary) shall be posted on the Web site not
				later than 60 days after receipt and shall not be treated as return information
				for purposes of this
				title.
						.
			(c)Clerical
			 amendments
				(1)The table of
			 sections for subpart B of part IV of subchapter B of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 149A. Reporting with respect to State
				or local government employee pension benefit
				plans.
						
						.
				(2)The table of
			 sections for chapter 43 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 4980J. Failure of State or local government employee
				pension benefit plans to meet reporting
				requirements.
						
						.
				4.General
			 provisions and rules of construction
			(a)Limitations on
			 federal responsibilities relating to plan obligations and
			 liabilitiesThe United States shall not be liable for any
			 obligation related to any current or future shortfall in any State or local
			 government employee pension plan. Nothing in this Act (or any amendment made by
			 this Act) or any other provision of law shall be construed to provide Federal
			 Government funds to diminish or meet any current or future shortfall in, or
			 obligation of, any State or local government employee pension plan. The
			 preceding sentence shall also apply to the Federal Reserve.
			(b)No federal
			 funding standardsNothing in this Act (or any amendment made by
			 this Act) shall be construed to alter existing funding standards for State or
			 local government employee pension plans or to require Federal funding standards
			 for such plans.
			(c)DefinitionsTerms
			 used in this section which are also used in section 4980J of the Internal
			 Revenue Code of 1986 shall have the same meaning as when used in such
			 section.
			
